DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-16 in the reply filed on 2/15/2021 is acknowledged.  The traversal is on the ground(s) that the Written Opinion of the International Searching Authority found unity of invention.  This is not found persuasive because applicant’s recited multilayer film does not make a contribution over the prior art (see rejections below).  Applicant’s arguments with regard to CA 2312157 and US 2016/0152928 are found persuasive.  However, claim 1 does not make a contribution over the prior art in view of (WO 2015000970 using US 2016/0369209 as the English language equivalent) as set forth in the rejections set forth below and, therefore, unity of invention is lacking.
Claims 17-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/15/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-16 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Fuchs et al. (WO 2015000970 using US 2016/0369209 as the English language equivalent).
Fuchs discloses a multilayer film (substrate) comprising at least one layer comprising a polymer composition P1) obtainable by free-radical polymerization of a monomer composition M1) comprising at least one monomer A) selected from alpha, beta-ethylenically unsaturated mono- and dicarboxylic acids, salts of alpha, beta-ethylenically unsaturated mono- and dicarboxylic acids, anhydrides of alpha, beta-ethylenically unsaturated mono- and dicarboxylic acids and mixtures thereof, in the presence of at least one polyether component PE) selected from polyetherols having a number-average molecular weight of at least 200 g/mol, mono- and di(C1-C6-alkyl) 
Claims 5-11 recite various components for the monomer composition M1 which are disclosed by Fuchs (paragraphs [0100] – [0174]).
Claims 12-15 recite various components for the polyetherol PE which are disclosed by Fuchs (paragraphs [0175] – [0218]).
With regards to claim 16, Fuchs discloses wherein at least one of the layers comprises at least one additive and/or at least one additive is present between at least two layers (paragraphs [0488], [0493], [0495], [0496]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. (WO 2015000970 using US 2016/0369209 as the English language equivalent) in view of Catalfamo et al. (US 7,727,946).
Fuchs discloses cleaning products (see claim 92).
Fuchs does not disclose wherein the substrate comprises natural and modified polysaccharides, homo and copolymers comprising repeat units which derive from vinyl alcohol, vinyl esters, alkoxylated vinyl alcohols or mixtures thereof, homo- and copolymers comprising at least one copolymerized monomer selected from N-1-C8-alkyl esters of (meth)acrylic acid, C2-C10 olefins, styrene and alpha-methyl styrene, copolymers comprising at least one copolymerized maleic monomer selected from maleic acid, maleic anhydride, maleic salts and mixtures thereof and at least one copolymerized C2-C8 olefin, homo- and copolymers of acrylamide and/or methacrylamide, polyamino acids, water-soluble or water-dispersible polyamides, polyalkylene glycols, mono- or diethers of polyalkylene glycols, and mixtures thereof, cellulose ethers and cellulose esters, homo- and copolymers comprising repeat units which derive from vinyl alcohol, vinyl esters, alkoxylated vinyl alcohols or mixtures thereof, polymers selected from polyvinylpyrrolidone homopolymers, polyvinylimidazole homopolymers, copolymers comprising copolymerized vinylpyrrolidone and vinylimidazole, polyvinylpyridine N-oxide, poly-N-carboxymethyl-4-vinylpyridium halides, and mixtures thereof, cellulose derivatives and mixtures of two or more cellulose derivatives.
	Catalfamo discloses a cleaning product (column 1, lines 13-17) comprising a substrate which comprises natural and modified polysaccharides, homo and copolymers comprising repeat units which derive from vinyl alcohol, vinyl esters, 1-C8-alkyl esters of (meth)acrylic acid, C2-C10 olefins, styrene and alpha-methyl styrene, copolymers comprising at least one copolymerized maleic monomer selected from maleic acid, maleic anhydride, maleic salts and mixtures thereof and at least one copolymerized C2-C8 olefin, homo- and copolymers of acrylamide and/or methacrylamide, polyamino acids, water-soluble or water-dispersible polyamides, polyalkylene glycols, mono- or diethers of polyalkylene glycols, and mixtures thereof, cellulose ethers and cellulose esters, homo- and copolymers comprising repeat units which derive from vinyl alcohol, vinyl esters, alkoxylated vinyl alcohols or mixtures thereof, polymers selected from polyvinylpyrrolidone homopolymers, polyvinylimidazole homopolymers, copolymers comprising copolymerized vinylpyrrolidone and vinylimidazole, polyvinylpyridine N-oxide, poly-N-carboxymethyl-4-vinylpyridium halides, and mixtures thereof, cellulose derivatives and mixtures of two or more cellulose derivatives (column 8, line 62 through column 9, line 16) for the purpose of providing high levels of functional materials in water because the thickness of the film 
Therefore, it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a substrate which comprises the materials listed above in Fuchs in order to provide high levels of functional materials in water because the thickness of the film does not limit the amount of materials that can be loaded on the substrate as taught or suggested by Catalfamo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
March 18, 2021